                          Case 19-10479-KG             Doc 79       Filed 03/26/19        Page 1 of 20



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         F+W MEDIA, INC., et al.,1                                    Case No. 19-10479 (KG)

                                            Debtors.                  (Jointly Administered)

                                                                      Bid Procedures Hearing Date: April 16, 2019 at 1:00
                                                                      p.m. (ET)
                                                                      Bid Procedures Objection Deadline: April 9, 2019 at
                                                                      4:00 p.m. (ET)

             DEBTORS’ MOTION FOR ORDERS: (I) APPROVING (A) BIDDING PROCEDURES
               FOR THE SALE OF THE DEBTORS’ ASSETS RELATED TO THE F+W BOOKS
             BUSINESS LINE; AND (B) FORM AND MANNER OF NOTICES; (II) SCHEDULING
                  DATES TO CONDUCT AUCTION AND HEARING TO CONSIDER FINAL
             APPROVAL OF SALE, INCLUDING TREATMENT OF EXECUTORY CONTRACTS
                AND UNEXPIRED LEASES; AND (III) GRANTING RELATED RELIEF; AND
             (IV)(A) APPROVING THE SALE OF THE ACQUIRED ASSETS; (B) AUTHORIZING
                  ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS AND
                      UNEXPIRED LEASES; AND (C) GRANTING RELATED RELIEF

                  The above-captioned debtors and debtors in possession (collectively, “Debtors” or the

         “Company”), hereby move (this “Motion”), pursuant to sections 105(a), 363, 365, 503, and 507

         of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 3007, 6004, 6006,

         9007, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

         Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

         Bankruptcy Court for the District of Delaware (the “Local Rules”), for the entry of an order (the

         “Bidding Procedures Order”), substantially in the form attached hereto as Exhibit A:

         (a) approving bidding procedures substantially in the form attached to the Bidding Procedures

         Order as Exhibit 1 (the “Bidding Procedures”) to govern the sale of substantially all of the assets

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
         (3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
         The Writers Store, Inc. (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH
         e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
         York, New York 10001.
01:24272092.5
                          Case 19-10479-KG             Doc 79         Filed 03/26/19       Page 2 of 20



         related to the Debtors’ F+W Books business (“F+W Books” or the “Acquired Assets”);

         (b) approving the form and manner of notices in connection with Bidding Procedures;

         (c) scheduling dates to conduct an auction to sell F+W Books (the “Auction”) and a hearing (the

         “Sale Hearing”) to consider final approval of the sale of F+W Books (the “Sale”), including

         treatment of executory contracts and unexpired leases; and (d) granting related relief. By this

         Motion, the Debtors also seek, pursuant to sections 105, 363, 365, 503, and 507 of the

         Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006, entry of an order (the “Sale

         Order”)2 at the Sale Hearing: (a) approving the Sale free and clear of all liens, claims,

         encumbrances, and interests; (b) authorizing the assumption and assignment of executory

         contracts and unexpired leases; and (c) granting related relief. In support of this Motion, the

         Debtors respectfully state as follows:

                                               JURISDICTION AND VENUE

                 1.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

         and 1334 and the Amended Standing Order of Reference from the United States District Court

         for the District of Delaware dated as of February 29, 2012. This is a core proceeding within the

         meaning of 28 U.S.C. § 157(b), and, pursuant to Local Rule 9013-1(f), the Debtors consent to the

         entry of a final order by the Court in connection with this Motion to the extent it is later

         determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

         connection herewith consistent with Article III of the United States Constitution.

                 2.       Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




         2
          The proposed form of Sale Order will be filed with the Court on the date that is two business days prior to the Sale
         Hearing.
01:24272092.5
                                                                  2
                          Case 19-10479-KG            Doc 79         Filed 03/26/19      Page 3 of 20



                 3.       The statutory bases for the relief requested herein are sections 105, 363, and 365

         of the Bankruptcy Code, Bankruptcy Rules 2002, 3007, 6004, 6006, 9007, and 9014, and Local

         Rule 6004-1.

                                                       BACKGROUND

         A.      General Background

                 4.       On March 10, 2019 (the “Petition Date”), each of the Debtors commenced a

         voluntary case under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”). The Debtors

         are authorized to operate their businesses and manage their properties as debtors in possession

         pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On March 21, 2109, the Office

         of the United States Trustee (the “U.S. Trustee”) appointed an official committee of unsecured

         creditors for these cases (the “Committee”).

                 5.       Additional information regarding the Debtors’ businesses, capital structure, and

         the circumstances leading to the filing of the Chapter 11 Cases is set forth in the Declaration of

         Gregory J. Osberg in Support of Chapter 11 Petitions and First-Day Motions [D.I. 2] (the “First

         Day Declaration”),3 filed on the Petition Date.

         B.      The F+W Books Business Line

                 6.       As set forth more fully in the First Day Declaration, the Company runs two

         business lines which it primarily operates through F+W Media, Inc. (“F+W Media”) - the

         Communities business line and the F+W Books business line. In September 2018, F+W Media

         established F+W Books as a new, separate subdivision of its publishing business to handle all of

         the book publishing across its Communities through its dedicated book team.




         3
          Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the First Day
         Declaration.
01:24272092.5
                                                                 3
                         Case 19-10479-KG            Doc 79        Filed 03/26/19     Page 4 of 20



                 7.       F+W Books is a leading publisher of illustrated non-fiction books in several

         categories, including art instruction, crafts, writing, genealogy, antiques and collectibles,

         woodworking, and the outdoors. In 2018, F+W Books’ revenue was approximately $22 million,

         approximately 80% of which was derived from its United States based business and

         approximately 20% of which was derived from its United Kingdom based business.

                 8.       F+W Books publishes approximately 120 new books a year across the United

         States and the United Kingdom and maintains a backlist of more than 2,100 titles.                         The

         Company’s well-established and respected imprints (i.e., trade names used to identify lines of

         books or publishing arms within the Company that do not represent separate corporate entities)

         include the following: Writer’s Digest; Interweave; sewandso; The Quilting Company; North

         Light: Bringing Art to Life; Impact; familytree; Krause Publications; and Popular Woodworking

         Magazine.

         C.      Prepetition Marketing and Sales Efforts

                 9.       The Debtors’ commenced the Chapter 11 Cases to maximize the value of their

         estates for the benefit of their creditor constituencies and other stakeholders through the sale of

         Communities and F+W Books.4 To this end, in January 2019, the Debtors engaged Greenhill &

         Co., LLC (“Greenhill”) to market F+W Books to viable parties who may be interested in

         purchasing the business line as a going-concern business.5 Greenhill spent significant time with

         the Debtors’ management team reviewing historical and budgeted financial information for F+W

         Books, including revenue and direct expense details, to assist parties in their assessment of the


         4
           Contemporaneously herewith, the Debtors filed a separate motion seeking approval of bidding procedures to
         govern the sale of Communities.
         5
            On March 18, 2019, the Debtors filed the Debtors’ Application for an Order Authorizing the Retention and
         Employment of Greenhill & Co., LLC as Investment Banker to the Debtors Nunc Pro Tunc to the Petition Date [D.I.
         53].
01:24272092.5
                                                               4
                         Case 19-10479-KG           Doc 79        Filed 03/26/19     Page 5 of 20



         business.     Greenhill also worked with the Debtors’ management to prepare a confidential

         information memorandum.

                 10.     Commencing in February 2019, Greenhill initiated a sale process for F+W Books.

         As of March 26, 2019, Greenhill has already contacted dozens of parties. Greenhill intends to

         continue its marketing process during the Chapter 11 Cases, and the Debtors hope to

         consummate a sale of F+W Books in accordance with the Bidding Procedures by the end of

         May.

                                            THE BIDDING PROCEDURES

                 11.     A summary of the following provisions set forth in the Bidding Procedures Order

         and the accompanying Bidding Procedures is set forth below, pursuant to Local Rule 6004-1(c):

         Provisions Governing the           A “Qualified Bidder” is a Potential Bidder: (i) who has delivered
         Qualification of Bidders           (a) an executed confidentiality agreement on terms acceptable to the
                                            Debtors; and (b) proof by the Potential Bidder of its financial capacity
         Bidding Procedures §§ 2–3
                                            to close a transaction, including payment of any cure amount with
                                            respect to any contract that may be assigned, which may include
                                            current unaudited or verified financial statements of, or verified
                                            financial commitments obtained by, the Potential Bidder (or, if the
                                            Potential Bidder is an entity formed for the purpose of acquiring the
                                            property to be sold, the party that will bear liability for a breach), the
                                            adequacy of which the Debtors and their advisors will determine in
                                            consultation with the Committee and the DIP Lenders (as defined in
                                            the Interim Order (i) Authorizing the Debtors to Obtain Postpetition
                                            Secured Financing and Use Cash Collateral; (ii) Modifying the
                                            Automatic Stay; and (iii) Scheduling a Final Hearing [D.I. 42]); and
                                            (ii) whose Bid is a Qualified Bid. Both the lenders under the Pre-
                                            Petition Credit Agreement6 and the DIP Lenders shall each be deemed
                                            a Qualified Bidder.
         Provisions Governing                A proposal, solicitation, or offer (each, a “Bid”) by a Qualified Bidder
         Qualified Bids:                     that is submitted in writing and satisfies each of the following
                                             requirements (collectively, the “Bid Requirements”), as determined by
         Bidding Procedures § 7
                                             the Debtors in their reasonable business judgment, in consultation with
                                             the Committee and the DIP Lenders, shall constitute a “Qualified Bid.”
                                            a.       Assets. Each Bid must clearly state which Assets the Qualified

         6
           The Pre-Petition Credit Agreement means that certain Amended and Restated Credit Agreement, dated as of May
         24, 2017, among New Publishing Holdings, Inc., F+W Media, Inc., as the Borrower, the several banks and other
         financial institutes or entities from time to time parties thereto, as lenders.
01:24272092.5
                                                              5
                         Case 19-10479-KG            Doc 79        Filed 03/26/19     Page 6 of 20



                                             Bidder is agreeing to purchase, and which liabilities of the Debtors the
                                             Qualified Bidder is agreeing to assume (“Assumed Liabilities”).
                                             b.       Purchase Price. Each Bid must clearly set forth the purchase
                                             price to be paid, including and identifying separately any cash and non-
                                             cash components (the “Purchase Price”).
                                             c.       Deposit. With its Bid, each Potential Bidder must submit by
                                             wire transfer of immediately available funds, a cash deposit in the
                                             amount equal to 7.5% of the aggregate cash and non-cash Purchase
                                             Price set forth in the Bid,7 to be held in an interest-bearing escrow
                                             account to be identified and established by the Debtors (the “Deposit”).
                                             d.       Qualified APA. Each Bid must include duly executed, non-
                                             contingent transaction documents necessary to effectuate the Sale and
                                             shall include a schedule of assumed contracts to the extent applicable
                                             to the Bid, and a copy of the asset purchase agreement (together with a
                                             copy of the signed agreement that is marked to show changes from the
                                             Form APA), including those related to the respective Purchase Price
                                             and Assets to be acquired by such Qualified Bidder, as well as all other
                                             material documents integral to such Bid (the “Qualified Bid
                                             Documents”).
                                             e.       Contingencies; No Financing or Diligence Outs. A Bid shall
                                             not be conditioned on: (i) obtaining financing; (ii) shareholder, board
                                             of directors, or other internal approval; or (iii) the outcome or
                                             completion of a due diligence review by the Potential Bidder.
                                             Notwithstanding the foregoing, a Bid may be subject to (i) the accuracy
                                             at the closing of the Sale of specified representations and warranties
                                             and (ii) the satisfaction at the closing of the Sale of specified
                                             conditions.
                                             f.       Identity. Each Bid must fully disclose the identity of each
                                             entity that will be bidding or otherwise participating in connection with
                                             such Bid (including each equity holder or other financial backer of the
                                             Potential Bidder if such Potential Bidder is an entity formed for the
                                             purpose of consummating the Sale), and the complete terms of any
                                             such participation. Under no circumstances shall any undisclosed
                                             principals, equity holders, or financial backers be associated with any
                                             Bid. Each Bid must also include contact information for the specific
                                             persons and counsel whom the Debtors and their advisors should
                                             contact regarding such Bid.
                                             g.       Demonstrated Financial Capacity. A Qualified Bidder must
                                             have, in the Debtors’ business judgment, in consultation with the
                                             Committee and the DIP Lenders, the necessary financial capacity to
                                             consummate the proposed transactions required by its Bid and provide
                                             adequate assurance of future performance under all contracts proposed
                                             to be assumed by such Bid.
                                             h.       Committed Financing. To the extent that a Bid is not
                                             accompanied by evidence of the Potential Bidder’s capacity to
                                             consummate the transaction set forth in its Bid with cash on hand, each
                                             Bid must include committed financing documented to the satisfaction

         7
           In determining the amount of the Deposit, the implied value of any securities to be provided as consideration
         under the Bid must be included, but the value of the Assumed Liabilities may be excluded.
01:24272092.5
                                                               6
                    Case 19-10479-KG    Doc 79        Filed 03/26/19    Page 7 of 20



                                of the Debtors, in consultation with the Committee and the DIP
                                Lenders, which demonstrates that the Potential Bidder has received
                                sufficient debt or equity funding commitments to satisfy the Potential
                                Bidder’s Purchase Price and other obligations under its Bid.
                                i.       Binding and Irrevocable.          A Qualified Bid must be
                                irrevocable unless and until the Debtors accept a higher or otherwise
                                better Bid and such Qualified Bidder is not selected as the Backup
                                Bidder (as defined herein).
                                j.       Expenses; Disclaimer of Fees. Each Bid must disclaim any
                                right to receive a break-up fee, expense reimbursement, termination
                                fee, or any other similar form of compensation. For the avoidance of
                                doubt, no Potential Bidder will be permitted to request, nor be granted
                                by the Debtors, at any time, whether as part of the Auction or
                                otherwise, a break-up fee, expense reimbursement, termination fee, or
                                any other similar form of compensation, and by submitting a Bid any
                                Potential Bidder is waiving any assertion or request for reimbursement
                                on any basis, including under section 503(b) of the Bankruptcy Code.
                                k.       Authorization. Each Bid must contain evidence that the
                                Potential Bidder has obtained authorization or approval from its board
                                of directors (or a comparable governing body acceptable to the
                                Debtors) with respect to the submission of its Bid and the
                                consummation of the transactions contemplated in such Bid.
                                l.       As-Is, Where-Is.       Each Bid must include a written
                                acknowledgement and representation that the Potential Bidder: (i) has
                                had an opportunity to conduct any and all due diligence regarding the
                                Assets prior to submitting the Bid; (ii) has relied solely upon its own
                                independent review, investigation, and inspection of any documents
                                and the Assets in making its Bid; and (iii) did not rely upon any written
                                or oral statements, representations, promises, warranties, or guaranties
                                whatsoever, whether express, implied by operation of law, or
                                otherwise, regarding the Assets or the completeness of any information
                                provided in connection therewith or the Auction, except as expressly
                                stated in the Qualified Bid Documents.
                                m.       Adherence to Bid Procedures. By submitting its Bid, each
                                Potential Bidder is agreeing to abide by and honor the terms of these
                                Bidding Procedures and agrees not to submit a Bid or seek to reopen
                                the Auction after conclusion of the Auction.
                                n.       Consent to Jurisdiction. Each Potential Bidder must submit
                                to the jurisdiction of the Court and waive any right to a jury trial in
                                connection with any disputes relating to Debtors’ qualification of Bids,
                                the Auction, the development and enforcement of these Bidding
                                Procedures, the Sale documents, and the closing of the Sale, as
                                applicable.
                                o.       Bid Deadline. Each Bid must be transmitted by email (in pdf
                                or similar format) so as to be actually received on or before 5:00 p.m.
                                (prevailing Eastern Time) on May 16, 2019 (the “Bid Deadline”) by the
                                Notice Parties.

         Form APA               The Debtors are in the process of preparing a form of asset purchase
                                agreement (the “Form APA”) for the sale of the Assets, which will be
01:24272092.5
                                                  7
                         Case 19-10479-KG        Doc 79        Filed 03/26/19     Page 8 of 20



         Bidding Procedures §§ 5, 7(d)    filed with the Court and provided to prospective purchasers. As part of
                                          the Qualified Bid Documents, each Qualified Bidder must include a
                                          copy of the asset purchase agreement together with a copy of the
                                          signed agreement that is marked to show changes from the Form APA.

         Modifications of Bidding        The Debtors reserve their rights to modify these Bidding Procedures in
         Qualifications or Auction       their reasonable business judgment, in consultation with the Committee
         Procedures                      and the DIP Lenders, in any manner that will best promote the goals of
                                         the bidding process, or impose, at or prior to the Auction, additional
         Bidding Procedures § 11
                                         customary terms and conditions on the sale of the Assets, including,
                                         without limitation: (i) extending the deadlines set forth in these Bidding
                                         Procedures; (ii) adjourning the Auction at the Auction and/or
                                         adjourning the Sale Hearing in open court without further notice;
                                         (iii) adding procedural rules that are reasonably necessary or advisable
                                         under the circumstances for conducting the Auction; (iv) canceling the
                                         Auction; and (v) rejecting any or all Bids.

         Ability to Select a Stalking    Following entry of the Bidding Procedures Order, the Debtors shall be
         Horse Bidder                    authorized, but not obligated, in consultation with the Committee and
                                         the DIP Lenders, to select one or more potential bidders to act as a
         Bidding Procedures § 6
                                         stalking horse bidder (a “Stalking Horse Bidder”) for all or any portion
                                         of the Assets (which Stalking Horse Bidder may be the Lenders
                                         pursuant to a credit bid or otherwise), and may agree to provide such
                                         Stalking Horse Bidder(s) certain bid protections, including an expense
                                         reimbursement and/or a break-up fee (the “Bid Protections”); provided
                                         that any such Bid Protections shall be subject to approval by the Court,
                                         which the Debtors may seek on an expedited basis pursuant to section
                                         105(a) of the Bankruptcy Code and Local Rule 9006-1(e).

         Closing with Alternative        If a Successful Bidder fails to consummate the approved transactions
         Backup-Bidders                  contemplated by its Successful Bid, the Debtors may, in consultation
                                         with the Committee and the DIP Lenders, select the applicable Backup
         Bidding Procedures § 10 (c).
                                         Bidder as the Successful Bidder, and such Backup Bidder shall be
                                         deemed a Successful Bidder for all purposes. The Debtors will be
                                         authorized, but not required, to consummate all transactions
                                         contemplated by the Backup Bid without further order of the Court or
                                         notice to any party. In such case, the defaulting Successful Bidder’s
                                         Deposit shall be forfeited to the Debtors. The Debtors specifically
                                         reserve the right to seek all available remedies against the defaulting
                                         Successful Bidder, including with respect to specific performance.

                                              RELIEF REQUESTED

                 12.     By this Motion, the Debtors request entry of the Bidding Procedures Order and, at

         the Sale Hearing, entry of the Sale Order that will (i) designate the entity or entities submitting

         the highest or otherwise best Qualified Bid (the “Successful Bid”) as the successful bidder

         (“Successful Bidder”) and approve the Sale in accordance with the asset purchase agreement (the
01:24272092.5
                                                           8
                        Case 19-10479-KG         Doc 79        Filed 03/26/19   Page 9 of 20



         “Asset Purchase Agreement”) between the Debtors and the Successful Bidder, which Sale shall

         be free and clear of all liens, claims, encumbrances, and other interests (other than expressly

         specified permitted encumbrances and assumed liabilities, all as more specifically set forth in the

         Successful Bid), (ii) approve the assumption and assignment of certain executory contracts and

         unexpired leases related to the Acquired Assets and the Sale, and (iii) grant related relief.

                                               BASIS FOR RELIEF

         A.     Necessity of the Sale

                13.     The Debtors’ primary goal is the maximization of the value of their estates for the

         benefit of all creditor constituencies and stakeholders.       The Bidding Procedures allow the

         Debtors to continue a thorough prepetition sale process to further this goal. The Debtors, in

         concert with their advisors, have examined thoughtfully and thoroughly a range of viable

         alternatives, including potential out-of-court solutions and strategies for executing a meaningful,

         feasible restructuring of the Debtors’ extant obligations. Ultimately, the Debtors and their

         advisors have concluded that the sale strategy outlined herein is the best available strategy for

         realizing the full value for F+W Books, while maximizing certainty of an orderly sale process.

                14.     The Debtors submit that the duration of the prepetition and postpetition marketing

         window will provide ample opportunity for third parties to conduct diligence and obtain

         financing to put forward Qualified Bids.

                15.     Without the process described in the Motion and Bidding Procedures, the Debtors

         believe, in the exercise of their business judgment, that their creditors and stakeholders are

         unlikely to receive maximum value for F+W Books.

         B.     Approval of the Bidding Procedures

                16.     The Bidding Procedures are designed to maximize the value of F+W Books,

         while ensuring an orderly sale process. The Bidding Procedures describe, among other things,
01:24272092.5
                                                           9
                       Case 19-10479-KG          Doc 79     Filed 03/26/19      Page 10 of 20



         the procedures for interested parties to access and conduct due diligence, the manner in which

         bidders will become “qualified,” the conduct of the Auction, selection and approval of the

         Successful Bidder and Backup Bidder, and key deadlines. The Debtors believe that the Bidding

         Procedures afford them the best possible opportunity to maximize the amount received through

         the Sale by setting the baseline for bids, while facilitating robust bidding by qualified entities.

         C.     Assumption and Assignment Procedures

                17.     As contemplated in the Asset Purchase Agreement, at the closing of the Sale, the

         Debtors intend to assume certain executory contracts and unexpired leases designated by the

         Successful Bidder (the “Assigned Contracts”) pursuant to section 365(b) of the Bankruptcy Code

         and assign such Assigned Contracts to the Successful Bidder pursuant to section 365(f) of the

         Bankruptcy Code. The Debtors accordingly are seeking approval of proposed procedures to

         govern the assumption and assignment of all Assigned Contracts (the “Assumption and

         Assignment Procedures”). Because the Assumption and Assignment Procedures are set forth in

         detail in the attached Bidding Procedures Order, they are not restated herein.              Generally

         speaking, however, the Assumption and Assignment Procedures: (i) outline the process by which

         the Debtors will serve notice, in substantially the form attached as Exhibit 3 to the Bidding

         Procedures Order, to all non-Debtor counterparties to the potential Assigned Contracts regarding

         the proposed assumption and assignment and related cure amounts, if any; and (ii) establish

         objection and other relevant deadlines and the manner for resolving disputes relating to

         assumption and assignment of Assigned Contracts.

         D.     Notice Provisions

                18.     On or before five days after entry of the Bidding Procedures Order, the Debtors

         propose to serve the sale notice, substantially in the form attached to the Bidding Procedures


01:24272092.5
                                                           10
                        Case 19-10479-KG        Doc 79     Filed 03/26/19     Page 11 of 20



         Order as Exhibit 2 (the “Sale Notice”), on all Notice Parties (as defined in the Bidding

         Procedures Order) and creditors appearing on the Debtors’ creditor matrix.

                  19.   The Debtors also propose, pursuant to Bankruptcy Rules 2002 and 6004, to

         publish a version of the Sale Notice once in the national edition of The New York Times, USA

         Today, or the Wall Street Journal as soon as practicable after entry of the Bidding Procedures

         Order.

         E.       Appointment of Consumer Privacy Ombudsman Is Not Required

                  20.   No Debtor has, in connection with offering a product or a service, disclosed to

         any individual a policy prohibiting the transfer of personally identifiable information about

         individuals to persons that are not affiliated with the Debtors, and no such policy is in place on

         the Petition Date. See 11 U.S.C. § 363(b)(1)(B). As such, there is no need for the Court to

         appoint a consumer privacy ombudsman in accordance with section 332 of the Bankruptcy Code.

                                          APPLICABLE AUTHORITY

         A.       Approval of the Sale is Appropriate
                  Under Section 363 of the Bankruptcy Code.

                  21.   The Sale should be approved as a sound exercise of the Debtors’ business

         judgment. Section 363 of the Bankruptcy Code provides that “[t]he trustee, after notice and a

         hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

         estate.” 11 U.S.C. § 363(b)(1). A debtor must demonstrate a sound business justification for a

         sale or use of assets outside the ordinary course of business. See, e.g., Myers v. Martin (In re

         Martin), 91 F.3d 389, 395 (3d Cir. 1996); Dai-Ichi Kangyo Bank Ltd. v. Montgomery Ward

         Holding Corp. (In re Montgomery Ward Holding Corp.), 242 B.R. 147, 153 (D. Del. 1999); In re

         Del. & Hudson Ry. Co., 124 B.R. 169, 175–76 (D. Del. 1991). Once a court determines that a

         valid business justification exists for a sale outside of the ordinary course of business, the court

01:24272092.5
                                                         11
                       Case 19-10479-KG          Doc 79      Filed 03/26/19     Page 12 of 20



         must determine whether (i) adequate and reasonable notice of the sale was given to interested

         parties, (ii) the sale will produce a fair and reasonable price for the property, and (iii) the parties

         have acted in good faith. See In re Elpida Memory, Inc., No. 12-10947 (CSS), 2012 WL

         6090194, at *5 (Bankr. D. Del. Nov. 20, 2012); In re Exaeris, Inc., 380 B.R. 741, 744 (Bankr. D.

         Del. 2008). As described below, the proposed Sale meets each of these requirements.

                1.      The Sale Represents a Sound Exercise
                        of the Debtors’ Business Judgment.

                22.     Here, a strong business justification exists for the Sale. As described above, the

         Debtors have concluded that an expedited sale of F+W Books to the Successful Bidder

         represents the best value-maximizing opportunity for these assets. As a result, an expeditious

         sale of the Acquired Assets is a reasonable exercise of the Debtors’ business judgment and is in

         the best interests of all of the Debtors’ stakeholders.

                2.      The Bidding Procedures are Fair and Designed to
                        Maximize the Value Received for the Acquired Assets.

                23.     The Debtors believe that the Bidding Procedures satisfy each of the remaining

         requirements for approval of a sale under section 363 of the Bankruptcy Code by (i) providing

         sufficient notice of each element of the proposed sale process, (ii) facilitating a value-

         maximizing sale, and (iii) ensuring an unbiased and good-faith sale process.             The detailed

         Bidding Procedures provide notice designed to fully inform all parties with a stake in the sale

         process regarding the portions of the sale process most relevant to their interests. For example,

         the Bidding Procedures ensure that any entities asserting an interest in F+W Books and parties to

         the Assigned Contracts will receive notice of the proposed Sale, the procedures for objecting to

         the Sale, and the proposed assumption and assignment of their respective contracts or leases.

         Similarly, the Bidding Procedures outline all material aspects of the potential purchaser

         notification, bid qualification, due diligence, bid submission, bid selection, and Auction process,
01:24272092.5
                                                           12
                       Case 19-10479-KG          Doc 79     Filed 03/26/19     Page 13 of 20



         including the timing for each. Thus, the Bidding Procedures provide assurance to each entity

         potentially interested in purchasing the Acquired Assets that their respective rights will be

         protected and the Sale process will be fair and reasonable.

                24.     Further, the Bidding Procedures provide the Debtors with the opportunity to

         consider all competing offers and to select, in their reasonable business judgment, and after

         consultation with the Creditors’ Committee, the best offer for F+W Books. Moreover, the

         Bidding Procedures provide the Debtors with the flexibility to modify the Bidding Procedures, if

         necessary, to maximize value for the Debtors’ estates. Accordingly, the Debtors believe the

         Court should approve the Bidding Procedures.

         B.     The Proposed Sale Satisfies the Requirements of Section 363(f)
                of the Bankruptcy Code for a Sale Free and Clear of Interests.

                25.     The Sale also meets the requirements to be a sale free and clear of liens, claims,

         interests, and encumbrances. Section 363(f) of the Bankruptcy Code authorizes a debtor to sell

         assets free and clear of liens, claims, interests, and encumbrances if:

                            (1) applicable nonbankruptcy law permits sale of such property
                                free and clear of such interest;

                            (2) such entity consents;

                            (3) such interest is a lien and the price at which such property is
                                to be sold is greater than the aggregate value of all liens on
                                such property;

                            (4) such interest is in bona fide dispute; or

                            (5) such entity could be compelled, in a legal or equitable
                                proceeding, to accept a money satisfaction of such interest.

         11 U.S.C. § 363(f).

                26.     A sale that meets the requirements for a sale free and clear of liens, claims,

         interests, and encumbrances pursuant to section 363(f) of the Bankruptcy Code also bars


01:24272092.5
                                                          13
                       Case 19-10479-KG         Doc 79      Filed 03/26/19     Page 14 of 20



         claimants from asserting successor liability against the successful purchaser. See, e.g., In re

         Trans World Airlines, Inc., 322 F.3d 283, 288–90 (3d Cir. 2003) (holding that sale of assets

         pursuant to section 363(f) barred successor liability claims for employment discrimination and

         rights under travel voucher program ); Amphenol Corp. v. Shandler (In re Insilco Techs., Inc.),

         351 B.R. 313, 322 (Bankr. D. Del. 2006) (stating that a 363 sale permits a buyer to take

         ownership of property without concern that a creditor will file suit based on a successor liability

         theory).

                27.     The Debtors request that any creditor that receives notice of the Sale Hearing and

         who fails to timely file an objection to the Sale be deemed to have consented under section

         363(f)(2) of the Bankruptcy Code to a sale free and clear of such creditor’s interests, if any.

         C.     A Successful Bidder Should Be Afforded the Protections
                of Section 363(m) of the Bankruptcy Code.

                28.     Pursuant to section 363(m) of the Bankruptcy Code, a good-faith purchaser is one

         who purchases assets for value, in good faith, and without notice of adverse claims. See In re

         Abbotts Dairies of Pa., Inc., 788 F.2d 143, 147 (3d Cir. 1986); Mark Bell Furniture Warehouse,

         Inc. v. D.M. Reid Assocs., Ltd. (In re Mark Bell Furniture Warehouse, Inc.), 992 F.2d 7, 8 (1st

         Cir. 1993).

                29.     The Debtors will present facts at the Sale Hearing to demonstrate that the Asset

         Purchase Agreement was negotiated at arm’s length, with both parties represented by their own

         counsel. Accordingly, the Debtors request that the Sale Order include a provision concluding

         that the Successful Bidder is a “good-faith” purchaser within the meaning of section 363(m) of

         the Bankruptcy Code. The Debtors believe that providing the Successful Bidder with such

         protection will ensure that the maximum price will be received by the Debtors and the closing of

         the same will occur promptly.

01:24272092.5
                                                          14
                        Case 19-10479-KG             Doc 79    Filed 03/26/19    Page 15 of 20



         D.      Assumption and Assignment of the
                 Assigned Contracts Should be Authorized.

                 30.     Section 365(a) of the Bankruptcy Code provides, in relevant part, that a debtor in

         possession “subject to the court’s approval, may assume or reject any executory contract or

         unexpired lease of the debtor.”         11 U.S.C. § 365(a). Further, section 365(f) of the Bankruptcy

         Code provides that the “trustee may assign an executory contract . . . only if the trustee assumes

         such contract . . . and adequate assurance of future performance . . . is provided.”       11 U.S.C.

         § 365(f)(2). Assumption and assignment of the Assigned Contracts in connection with the Sale is

         appropriate.

                 1.      Assumption of the Assigned Contracts is a
                         Reasonable Exercise of the Debtors’ Business Judgment.

                 31.     Assumption or rejection of a contract is a matter of the debtor’s business

         judgment. See Nat’l Labor Relations Bd. v. Bildisco and Bildisco (In re Bildisco), 682 F.2d 72,

         79 (3d Cir. 1982), aff’d sub nom., N.L.R.B. v. Bildisco & Bildisco, 465 U.S. 513 (1984) (“The

         usual test for rejection of an executory contract is simply whether rejection would benefit the

         estate, the ‘business judgment’ test.”); In re Physiotherapy Holdings, Inc., 506 B.R. 619, 622

         (Bankr. D. Del. 2014) (citing In re Federal Mogul Glob., Inc., 293 B.R. 124, 126 (D. Del.

         2003)). A debtor’s decision in this regard is “entitled to great deference from the Court.” See In

         re Armstrong World Indus., 348 B.R. 136, 162 (Bankr. D. Del. 2006). To satisfy the business

         judgment test, a debtor must only show that assumption or rejection of an executory contract will

         benefit the estate. See Bildisco, 682 F.2d at 79; see also In re HQ Glob. Holdings, Inc., 290 B.R.

         507, 511 (Bankr. D. Del. 2003) (“Under the business judgment standard, the sole issue is whether

         the rejection benefits the estate.”).

                 32.     To facilitate the Sale and to maximize the value received for F+W Books, the

         Debtors request approval under section 365 of the Bankruptcy Code of the Debtors’ assumption
01:24272092.5
                                                              15
                       Case 19-10479-KG         Doc 79    Filed 03/26/19     Page 16 of 20



         and assignment of the Assigned Contracts to the Successful Bidder. Certain of the Debtors’

         executory contracts and unexpired leases will be necessary for the Successful Bidder’s

         continued operation of F+W Books.

                33.     The Debtors further request that the Sale Order provide that the Assigned

         Contracts will be transferred to, and remain in full force and effect for the benefit of, the

         Successful Bidder, notwithstanding any provisions in the Assigned Contracts, including those

         described in sections 365(b)(2), 365(f)(1), and 365(f)(3) of the Bankruptcy Code that prohibit

         such assignment.

                34.     The Debtors also request that the Sale Order provide that to the extent any

         provision in any Assigned Contract assumed and assigned (i) prohibits, restricts or conditions, or

         purports to prohibit, restrict or condition, such assumption or assignment (including, without

         limitation, any “change of control” provision), or (ii) is modified, breached, or terminated, or

         deemed modified, breached, or terminated by any of the following: (a) the commencement of the

         Chapter 11 Cases; (b) the insolvency or financial condition of the Debtors at any time before the

         closing of the Chapter 11 Cases; (c) the Debtors’ assumption or assumption and assignment (as

         applicable) of such Assigned Contract; or (d) the consummation of the Sale, then such provisions

         shall be deemed modified so as to not entitle the non-Debtor party thereto to prohibit, restrict or

         condition such assumption or assignment, to modify, terminate, or declare a breach or default

         under such Assigned Contract, or to exercise any other default-related rights or remedies with

         respect thereto, including, without limitation, any such provision that purports to allow the non-

         Debtor party thereto to recapture such Assigned Contract, impose any penalty thereunder,

         condition any renewal or extension thereof, impose any rent acceleration or assignment fee, or

         increase or otherwise impose any other fees or other charges in connection therewith. The


01:24272092.5
                                                         16
                       Case 19-10479-KG         Doc 79     Filed 03/26/19      Page 17 of 20



         Debtors request that all such provisions be deemed to constitute unenforceable anti-assignment

         provisions that are void and of no force and effect pursuant to sections 365(b), 365(e), and 365(f)

         of the Bankruptcy Code.

                2.      Any Defaults Under the Assigned Contracts Will be
                        Cured and Evidence of Adequate Assurance of Future
                        Performance by the Successful Bidder Will be Provided.

                35.     Once an executory contract or unexpired lease is assumed, the trustee or debtor in

         possession may generally elect to assign such contract, so long as it cures any defaults and

         provides adequate assurance of future performance. See 11 U.S.C. § 365(f)(2)(B) (stating that a

         debtor may assign an executory contract or unexpired lease of nonresidential property if

         “adequate assurance of future performance by the assignee of such contract or lease is

         provided”). The requirements to show “adequate assurance of future performance” will depend

         on the facts and circumstances of each case, but should be given a “practical, pragmatic

         construction.” In re DBSI, Inc., 405 B.R. 698, 708 (Bankr. D. Del. 2009); see also Cinicola v.

         Scharffenberger, 248 F.3d 110, 120 n.10 (3d Cir. 2001); In re Decora Indus., No. 00-4459 (JJF),

         2002 WL 32332749, at *8 (D. Del. May 20, 2002) (“[A]dequate assurance falls short of an

         absolute guaranty of payment.”). Adequate assurance may be provided by demonstrating the

         assignee’s financial health and experience in managing the type of enterprise or property

         assigned. See, e.g., In re Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (finding

         adequate assurance of future performance present when the prospective assignee of a lease from

         the debtors has the financial resources and has expressed a willingness to devote sufficient

         funding to the business in order to give it a strong likelihood of succeeding).

                36.     The Debtors contemplate that the Successful Bidder will be able to provide

         adequate assurance of future performance in connection with any Assigned Contracts because

         such Successful Bidder must submit evidence sufficient to demonstrate its financial wherewithal
01:24272092.5
                                                          17
                        Case 19-10479-KG        Doc 79    Filed 03/26/19     Page 18 of 20



         and ability to consummate the Sale. The Debtors will present facts at the Sale Hearing to show

         the financial credibility, willingness, and ability of the Successful Bidder to perform under the

         Assigned Contracts. The Sale Hearing will afford the Court and other interested parties the

         opportunity to evaluate the ability of the Successful Bidder to provide adequate assurance of

         future performance under the Assigned Contracts, as required under section 365(f)(2)(B) of the

         Bankruptcy Code.

                  37.   Moreover, the Debtors have proposed to file a notice containing a list of the

         proposed Assigned Contracts and the Cure Amounts that the Debtors believe are due under each

         such proposed Assigned Contract. The Debtors will serve a Cure Notice on all Contract Notice

         Parties and provide them with an opportunity to be heard. In the absence of an objection by a

         non-Debtor party to a proposed Assigned Contract, the Contract Notice Party will receive the

         specified Cure Amount, if any, at the closing of the Sale with funds paid by the Successful

         Bidder as required under the Successful Bid.

                  38.   Accordingly, the Debtors submit that implementation of the Assumption and

         Assignment Procedures regarding assumption and assignment of the Assigned Contracts is

         appropriate in this case.   The Court, therefore, will have a sufficient basis to authorize the

         Debtors to assume and assign the Assigned Contracts as will be set forth in the Successful Bid.

                WAIVER OF BANKRUPTCY RULE 6004(h) AND 6006(d); AUTOMATIC STAY

                  39.   To implement the foregoing immediately, the Debtors seeks a waiver of the 14-

         day stay of an order authorizing the use, sale, or lease of property under Bankruptcy

         Rule 6004(h) and the assumption and assignment of the Assigned under Bankruptcy Rule

         6006(d).

                  40.   Here, a waiver of the stay is appropriate because F+W Books will have been

         extensively marketed and notice of the Sale will be adequately provided to all parties-in-interest.
01:24272092.5
                                                         18
                       Case 19-10479-KG          Doc 79     Filed 03/26/19    Page 19 of 20



         Likewise, the non-Debtor parties to the Assigned Contracts will be provided with adequate

         notice of, and opportunity to object to, the assumption and assignment of the Assigned Contracts.

                                                         NOTICE

                41.     The Debtors have provided notice of this Motion to: (i) all entities known to have

         expressed an interest in a transaction with respect to some or all of the Debtors’ assets during the

         past six (6) months; (ii) all entities known to have asserted any Interest in or upon any of the

         Acquired Assets; (iii) all federal, state, and local regulatory or taxing authorities or recording

         offices which have a reasonably known interest in the relief requested by this Motion;

         (iv) known counterparties to any unexpired leases or executory contracts that could potentially

         be assumed and assigned to the Successful Bidder; (v) the U.S. Trustee; (vi) the Committee;

         (vii) the Debtors’ pre- and post-petition lenders; (viii) the Securities & Exchange Commission;

         (ix) the Office of the United States Attorney General for the District of Delaware; (x) the Internal

         Revenue Service; (xii) the U.S. Department of Justice; (xi) the offices of the attorneys general

         for the states in which the Debtors operate; and (xii) all parties entitled to notice pursuant to

         Bankruptcy Rule 2002. In light of the nature of the relief requested herein, the Debtors submit

         that no other or further notice is necessary.




01:24272092.5
                                                           19
                        Case 19-10479-KG         Doc 79     Filed 03/26/19     Page 20 of 20



                                                  CONCLUSION

                  WHEREFORE, the Debtors respectfully request entry of the Bidding Procedures Order

         and the Sale Order granting the relief requested herein and such other and further relief as is just.

         Dated:    March 26, 2019
                   Wilmington, Delaware              /s/ Elizabeth S. Justison
                                                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                     Pauline K. Morgan (No. 3650)
                                                     Kenneth J. Enos (No. 4544)
                                                     Elizabeth S. Justison (No. 5911)
                                                     Allison S. Mielke (No. 5934)
                                                     Jared W. Kochenash (No. 6557)
                                                     Rodney Square
                                                     1000 North King Street
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 571-6600
                                                     Facsimile: (302) 571-1253

                                                     Proposed Counsel to the Debtors and
                                                     Debtors in Possession




01:24272092.5
                                                          20
